DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
	The proposed amendments place non-elected species into generic claims.  Accordingly, all currently presented claims are being treated as generic.
Response to Arguments
	Applicant argues that the cited art fails to teach the newly added amendments to claim 1.  This is persuasive and a new rejection is presented below in response to this amendment.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 20 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 19 recites that the ionic surfactant addition further comprises adding a cationic surfactant.  Claim 20, which depends from claim 19, recites further adding an anionic surfactant.  There is no support in the specification for adding an ionic surfactant, a cationic surfactant and an anionic surfactant as three separate entities.  For the purposes of examination, claim 19 is being treated as if it does not include the word further.  This would rectify the issue with claim 20 by only requiring a cationic surfactant and an anionic surfactant as the two ionic surfactants.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (US 6,074,524) in light of Merkley et al. (US 6,676,745) and Levesque (US 3,838,692).
Claims 1, 2 and 8:  Wu teaches a process of bonding particulate additive to cellulose (i.e. non-synthetic) fibers to form a sanitary product (Abst.) comprising the steps of: providing a plurality of cellulose fibers (Abst.); imparting a surface charge on the fibers by treating the fibers with a cationic surfactant (Abst.; 6:53-67); adding mineral particles having a diameter of less than 1 µm (i.e. claimed nano) (3:7-21) to the fibers and allowing the fibers to bond via of the cationic retention aid (i.e. claimed form an ionic bond) (Abst.; 4:52-5:16); and curing the fibers at 130˚C (15:39-48).
Wu fails to teach that the sanitary product comprises both synthetic and non-synthetic fibers.  Levesque teaches a process of forming a sanitary product (e.g. a diaper) by treating fibers (Abst.) and explains that the base fibers used can either be cellulose pulp on its own or a combination of synthetic fibers along with cellulose pulp (3:57-4:17).  The simple substitution of one known element for another to obtain predictable results is prima facie obvious. MPEP § 2143. Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have selected a combination of cellulose fibers and synthetic fibers in the process of Wu with the predictable expectation of successfully forming a sanitary product. 
Wu teaches that the fibers can be refined when a higher surface area is desired (4:28-40), but fails to teach that the fibers are desized.  Merkley teaches a process of increasing the surface area of cellulose fibers and explains that desizing the fibers is a suitable means for accomplishing this (16:32-44).  Combining prior art elements according to known methods to yield predictable results is prima facie obvious.  MPEP § 2143. Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have desized the fibers of Wu in order to have increased their surface area with the predictable expectation of success.
Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Wu, Merkley and Levesque in light of Inagaki (US 2006/0057379).
Claim 3:  Wu fails to teach that the fibers are treated with a defoaming agent.  Like Wu, Inagaki teaches a process of treating fibers to form a sanitary product (¶ 0001) and explains that defoaming agents are a common additive (¶ 0096) to reduce foaming of the fibers.  Combining prior art elements according to known methods to yield predictable results is prima facie obvious.  MPEP § 2143. Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included a defoaming agent in the sanitary product of Wu as defoaming agents are common additives included in such products to reduce foaming.
Claim 4:  Wu also teaches included titanium dioxide as an optical brightener (4:52-5:3).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Wu, Merkley and Levesque in light of Jin et al. (US 2011/0287074).
Claim 7:  Wu fails to discuss the inclusion of anti-microbial agents in its sanitary product.  Jin, however, explains that anti-microbial agents should be added to sanitary products to destroy bacteria (¶¶ 0003, 0117).  Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included anti-microbial agents in the fibers of Wu in order to have destroyed bacteria.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Wu, Merkley, Levesque and Inagaki in light of Nagai et al. (US 4,069,859).
Claim 9:  Wu fails to teach that the various components are coated onto the fiber by spraying.  Nagai teaches a process of coating a fiber with a mixture comprising a mineral filler and other additives and explains that a suitable process for coating the fiber with such a mixture is via spraying instead of immersion (6:13-28).  The simple substitution of one known element for another to obtain predictable results is prima facie obvious. MPEP § 2143. Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have selected spraying as the means for applying the coating in the process of Wu in place of immersion with the predictable expectation of success.
Claims 10, 11, 15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Wu, Merkley, Levesque and Inagaki in light of Zavala et al. (US 2014/0330231).
Claims 10, 11, 15 and 17:  Wu, as modified by Merkley, Levesque and Inagaki, teaches all the limitations of claims 10, 11, 13, 15 and 17, as discussed above, except that Wu fails to teach that the mineral additive is a thermo reactive mineral additive.  Zavala teaches a process of applying a mineral coating to fibers for use in a sanitary product (Abst.) and explains that a desirable mineral powder for such a product is nano particulate tourmaline (i.e. claimed thermo reactive nano particulate) (Abst.) because it produces the emission of anions (¶ 0046).  Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have selected tourmaline as the mineral filler in the sanitary product of Wu because it produces the emission of anions.
Claims 14 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wu, Merkley, Levesque, Inagaki and Zavala in light of Jin.
Claims 14, 18 and 19:  Wu, modified by Merkley, Levesque, Inagaki and Zavala, teaches all the limitations of claims 14, 18 and 19, as discussed above, except that Wu fails to teach that an anti-microbial agent is included.  Jin, however, explains that anti-microbial agents should be added to sanitary products to destroy bacteria (¶¶ 0003, 0117).  Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included anti-microbial agents in the fibers of Wu in order to have destroyed bacteria.
Claim 20:  Wu further teaches the addition of an anionic surfactant along with the cationic surfactant (3:22-32).
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Wu, Merkley, Inagaki and Zavala in light of Nagai.
Claim 16:  Wu fails to teach that the various components are coated onto the fiber by spraying.  Nagai teaches a process of coating a fiber with a mixture comprising a mineral filler and other additives and explains that a suitable process for coating the fiber with such a mixture is via spraying instead of immersion (6:13-28).  The simple substitution of one known element for another to obtain predictable results is prima facie obvious. MPEP § 2143. Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have selected spraying as the means for applying the coating in the process of Wu in place of immersion with the predictable expectation of success.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT A VETERE whose telephone number is (571)270-1864. The examiner can normally be reached M-F 7:30-4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on (571) 272-1418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT A VETERE/               Primary Examiner, Art Unit 1712